 Case 1:19-cv-01262-RGA Document 35 Filed 02/05/20 Page 1 of 1 PageID #: 300



                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE


DISH NETWORK, L.L.C. ,

                       Plaintiff,

               V.                                     Civil Action No. 19-1262-RGA

SERVERLOGY CORPORATION, and
DOES 1-5, individually and together
d/b/a East IPTV,
                                              :r
                                              ' I
                       Defendants.


                               CLERK'S ENTRY OF DEFAULT

       AND NOW TO WIT THIS 5th day of February, 2020, the Plaintiff Dish Network, L.L.C.

has filed a Request for Entry of Default (D.I. 33).

       It appearing from the Request for Entry of Default (D.I. 33), and the Order authorizing the

entry of Default against Defendant Server logy Corporation (D.I. 34) that default may be entered.

       Therefore, IT IS HEREBY ORDERED, in accordance with Federal Rule of Civil

Procedure 55(a) that a default is hereby ENTERED against defendant Serverlogy Corporation.




                                               John A. Cerino, Clerk
